Citation Nr: 1129243	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to an increased rating for right knee internal derangement with traumatic arthritis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2009 for further development.  The Veteran is in receipt of a 10 percent rating for his right knee disability prior to June 23, 2004 surgery and from August 1, 2004.  A temporary total rating under 38 C.F.R. § 4.30 had been assigned in the interim.  The issue of service connection for plantar fasciitis had previously been on appeal, but that benefit was granted in June 2010.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this case, but finds that additional development is required prior to final appellate review.

In March 2009, the Board remanded this claim for opinion as to whether the Veteran's diagnosed glaucoma is directly caused by eye trauma during service, or caused by or aggravated by service-connected hypertension.  The opinion obtained, dated April 2009, definitively asserts that the Veteran's history of injury and hypertension are conditions which are not shown to cause glaucoma.

However, in an Informal Hearing Presentation dated January 2009, the Veteran's representative cited to a medical treatise article which identified hypertension as a potential risk factor for glaucoma (a full copy of which has been attached to the record by the Board).  The April 2009 opinion does not inform the Board as to why, in this particular case, the Veteran's hypertension is not a significant risk factor for his developing glaucoma.  As such, this examination report must be returned as inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

The Board further notes that, contemporaneous in time to the Board's March 2009 remand, the United States Court of Appeals for Veterans Claims (Court) issued an opinion in Clemons v. Shinseki, 23 Vet. App. 1 (2009) which explained that the scope of a claim filed by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Veteran generally alleges a bilateral eye disability.  In additional to glaucoma, the Veteran's private ophthalmologist mentioned an October 2003 examination report that the Veteran manifested epithelial staining of the left cornea with history of recurrent erosions.  In light of the history of left eye trauma, the VA examiner should address the nature and etiology of this abnormality.

With respect to the right knee disability, in September 2010, two letters were received from individuals who know the Veteran.  J.B. stated that over the last year or so, he noticed that the Veteran had been having a steadily increasing difficulty in walking and using any type of stairs, and that his knees were not supporting him.  He also noticed that if the Veteran stood for any length of time, his legs would shake uncontrollably, and he reported other symptomatology.  A.L. indicated that knee surgery along with the progressive decline in the Veteran's right knee had caused his walking abilities to diminish tremendously, and that he frequently walked with a limp due to weakness and pain in his right knee.  She stated that as a result of recent examinations, doctors have found 2 additional torn meniscuses and are recommending surgery, and that the Veteran was preparing to have surgery on his right knee within the next 60 days.  It is unclear when the examinations she was referring to were conducted, but attempts to obtain all medical records of treatment the Veteran has received for his right knee since the April 2009 VA examination should be made, as it would appear that the examinations were after that.  Also, since there has been an assertion that the Veteran's right knee disability has become worse since the April 2009 VA examination, another VA examination should be conducted as indicated below.  38 C.F.R. § 3.159; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment the Veteran has received for his right knee and eyes since April 2009.  

2.  After receipt of any additional records, afford the Veteran additional VA examination to determine the likely onset and etiology of the currently manifested eye disorders (other than refractive error).

   a) With respect to the diagnosis of glaucoma, provide opinion as to whether it is at least as likely as not that the glaucoma is directly caused by the eye trauma during service, namely, subconjunctival hemorrhage of the left eye due to trauma in February and March 1981, left eye conjunctivitis in October 1992, and a corneal abrasion of the right eye after a piece of metal was removed in July 1994; OR, alternatively,

   b) Whether it is at least as likely as not that the glaucoma is directly caused by or aggravated by service-connected hypertension, including an analysis of the likely risk factors for developing glaucoma and whether it is at least as likely as not that any service-connected risk factors have contributed to the Veteran's glaucoma; and

   c) Clarify the diagnosis pertaining to the October 2003 private ophthalmologist finding of epithelial staining of the left cornea with a history of recurrent erosions, and provide opinion as to whether it is at least as likely as not that such disorder first manifested in service and/or is causally related to the documented eye trauma in service?

Aggravation means that hypertension causes a permanent increase in the severity of glaucoma, as opposed to a temporary worsening of symptoms.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  The reviewing physician should specifically consider the medical treatise article entitled "Living with Glaucoma," which identifies hypertension as a potential risk factor, in formulating his/her opinion.

3.  Schedule the Veteran for an appropriate examination for his service-connected right knee internal derangement with traumatic arthritis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.

The examiner should identify all manifestations and impairment attributable to the Veteran's service-connected right knee internal derangement with traumatic arthritis.  

The examiner should report the range of motion measurements for the Veteran's right knee, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of either knee, and if so, how much.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

